Citation Nr: 0840133	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-32 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 19, 
1998 for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This case has undergone a protracted appellate history.  This 
matter is before the Board of Veterans' Appeals (Board) from 
July 1990 and March 1991 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which declined to reopen the veteran's claim for 
service connection for a psychiatric disorder, to include 
PTSD.  The RO issued notice of these decisions in August 1990 
and March 1991 respectively, and the veteran timely filed a 
Notice of Disagreement (NOD) in March 1991.  Subsequently, in 
May 1991 the RO issued another decision, which confirmed the 
denial, and then provided a Statement of the Case (SOC) in 
June 1991.  The veteran timely filed a substantive appeal of 
the issue in June 1991, and the RO issued another decision in 
October 1991 as well as a Supplemental Statement of the Case 
(SSOC) in November 1991.

The RO continued its determination that the veteran had not 
presented new and material evidence to reopen his claim in 
July 1992 and July 1993 decisions, as well as in a June 1994 
SOC and a January 1995 SSOC.  In a September 1996 decision, 
the Board remanded the issue for further development, to 
include obtaining private and VA medical records identified 
by the veteran, acquiring the veteran's military personnel 
file, soliciting information from the veteran regarding 
alleged in-service stressors and attempting to corroborate 
these alleged stressors, and affording the veteran a VA 
psychiatric examination, if needed.  In July 2000 the RO 
issued another SSOC, which continued to deny service 
connection for PTSD, and again before the Board in November 
2000, it determined that the June 1985 RO decision had become 
final, but that the veteran had provided new and material 
evidence to reopen this claim.  It then remanded the case for 
additional development, to include obtaining pertinent 
records from the Social Security Administration (SSA), and 
providing proper Veterans Claims Assistance Act (VCAA) 
notification. 

In April 2003 the RO granted service connection for PTSD, 
evaluating it at 50 percent from October 19, 1989, the date 
the RO received the veteran's claim to reopen.  It issued a 
notice of this decision in May 2003, and the veteran timely 
filed an NOD as to the rating assigned in June 2003.  
Thereafter, in January 2004, the RO issued another decision, 
which elevated the veteran's PTSD evaluation to 100 percent, 
effective from October 19, 1989.  It issued a notice of this 
decision in March 2004, and the veteran timely submitted an 
NOD as to the effective date assigned in February 2005.  In 
August 2006, the RO provided an SOC, which denied the 
veteran's claim for an effective date earlier than October 
19, 1989 for the grant of service connection for PTSD, and 
the veteran timely submitted a substantive appeal of this 
issue in October 2006.  

The veteran initially requested a Board hearing on this 
matter, but subsequently withdrew that request in writing in 
June 2007.  38 C.F.R. § 20.704.  

In September 2008, the veteran through his accredited 
representative submitted additional evidence in support of 
his claim as well as a waiver to have the RO consider, in the 
first instance, the additional evidence offered.  The Board 
accepts this as a valid waiver of RO consideration.  
38 C.F.R. § 20.1304(c).

The Board finds that the AMC/RO complied with the Remand 
directives, and therefore the Board may proceed with its 
review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

The Board comments that the veteran has appeared to raise the 
issue of clear and unmistakable error (CUE) with prior 
determinations that the 1985 RO decision denying service 
connection for PTSD constituted a "final" decision.  See 
Veteran's August 2008 Letter (claiming "CUE" Earlier 
Effective Date).  As the RO has not properly adjudicated this 
issue, see August 2006 SSOC (stating that "[t]here is no 
allegation or showing of CUE in this case"), the Board 
refers the matter to the RO for further action.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	In 1985 the RO issued a decision denying service 
connection for a psychiatric disorder, to include PTSD; 
the veteran did not appeal this decision after having 
received notification of it.

3.	The veteran filed a claim to reopen his previously denied 
claim for service connection for PTSD, which the RO 
received on October 19, 1989. 


CONCLUSION OF LAW

An effective date earlier than October 19, 1998 for the grant 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2003 and March 2006 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim, and of the information the 
RO failed to provide in a timely fashion, any presumed 
prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The March 2003 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  In March 2006 the 
RO apprised the veteran about the manner in which VA 
calculates disability ratings and assigns effective dates in 
accordance with Dingess.  The Board finds that the veteran 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide all of such notice to the veteran prior to 
the RO decision that is the subject of this appeal in its 
March 2003 and March 2006 letters.  Where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 19 
Vet. App. at 116; accord Sanders, 487 F.3d at 891 ("this 
opinion does not . . . change the rule that reversal requires 
the essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, 19 Vet. 
App. at 116; accord Sanders, 487 F.3d at 891.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see Mayfield, 19 Vet. App. 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the defect in timing has been 
rebutted.  The RO cured this defect by providing proper  VCAA 
notice together with readjudication of the claim, as 
demonstrated by the August 2006 SOC.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The veteran thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  There is no indication that 
there are any other VA medical records or other relevant 
evidence that has not been obtained.  As the issue is an 
effective date prior to October 19, 1998, medical evidence 
dated in more recent years is not relevant.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no duty to provide an examination 
or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.




II. Law & Regulations

a. Effective Date for Service Connection 
38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation.  It provides that 
"[u]nless specifically provided otherwise in this chapter . 
. . the effective date of an award based on an original claim 
[or] a claim reopened after final adjudication  . . . shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (Emphasis added).   38 C.F.R. § 3.400 
similarly provides that "[e]xcept as otherwise provided, the 
effective date of an evaluation and award of . . . 
compensation . . . will be the date of receipt of the claim 
or the date entitlement arose, whichever is later."  
38 C.F.R. § 3.400 (Emphasis added).  

b. Presumption of Regularity 
As a general matter, Courts and other adjudicators will 
presume that public officers have properly discharged their 
official duties, to include proper mailing of notification of 
decisions.  Jennings v. Mansfield, 509 F.3d 1362, 1367 (Fed. 
Cir. 2007); Butler v. Principi, 244 F.3d 1337, 1340 (2001); 
Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (discussing 
presumption of regularity); Ashley v. Derwinski, 2 Vet. App. 
62, 64 (1992); accord United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926).  Such a "presumption of 
regularity" "allows courts to presume that what appears 
regular is regular," Butler, 244 F.3d at 1340, and this 
presumption remains intact unless a party offers clear 
evidence to the contrary.  Jennings, 509 F.3d at 1367; 
Butler, 244 F.3d at 1340; Clarke, 21 Vet. App. at 133.  A 
party challenging the presumption must "assert[] nonreciept 
. . . [and] produc[e] clear evidence that VA did not follow 
its regular mailing practices or that its practices were not 
regular."  Clarke, 21 Vet. App. at 133.  In the absence of 
such clear evidence, delivery is proven and the presumption 
remains, but if a party successfully provides clear evidence 
to rebut the initial presumption of regularity, "the burden 
shifts to the [VA] to establish proper mailing of notice . . 
. ."  Id.        
  
c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
In January 1983, the veteran submitted a claim for service 
connection for a neuropsychiatric condition and a claim for 
pension.  He listed his current address as a location in 
Croton-On-Hudson, New York.  Thereafter in December 1984 the 
veteran apprised the RO in New York that he had changed his 
address to the VA Medical Center in Montrose, New York.  See 
December 1984 VA Form 21-4138 (stating that "I am now a 
patient at VAMC Montrose, NY.").  

Then, in February 1985 the RO sent the veteran a letter, 
using the former Croton-On-Hudson address, which apprised him 
of the type of evidence needed to substantiate his claim.  
This letter was returned as undeliverable to that address, 
and a hand-written note on the returned envelope indicates 
that the correspondence was re-mailed in March 1985 to the VA 
Medical Center in Montrose.    

On March 4, 1985 the veteran submitted a VA Form 21-527 
(Income-Net Worth Employment Statement) and provided the 
Montrose VA Medical Center as his current address.  

A May 1985 VA Form 10-7132 (Status Change form) indicates 
that "[p]er Veterans request enclosed is the Hospitalization 
from 12-13-84 to 3-22[-]85."

After having reviewed the veteran's service records, post-
service medical records, and the most recent psychiatric 
records from the Montrose VA Medical Center, the RO, on June 
13, 1985, rendered a decision denying service connection for 
PTSD.  

A June 13, 1985 VA Form 10-7131 indicated that the veteran 
had relocated to Poughkeepsie, New York, and a letter 
received on June 17, 1985 from a staff psychologist at the 
Harlem Valley Psychiatric Center also indicated that the 
veteran currently lived in Poughkeepsie, New York and would 
be attending an outreach program for Vietnam veterans in 
Beacon, New York.        

On June 26, 1985 and July 3, 1985 the RO sent letters to the 
veteran's Croton-On-Hudson address, apprising him of the 
denial of service connection for PTSD and service connection 
for a nervous condition.  These letters informed the veteran 
of his appellate rights, and neither of these letters was 
returned as undeliverable.  

The record reflects no correspondence from the veteran until 
July 1987 where he raised issues about his tax return and a 
waiver.  He requested a hearing on these matters, which was 
held on October 5, 1987.  At this time, the veteran discussed 
the issues at hand and also recalled that he had submitted a 
claim for veteran's benefits in January 1983.  Hearing 
Transcript at 2.  He also stated that "[t]hen, in 1985 I 
went into the hospital at New York.  After all this stuff I 
got involved with "Coke," and I went into the hospital and 
I filed again for veterans benefits, but evidently I'm not 
sure.  I got a letter while I was in the hospital, saying 
that it was denied, that it wasn't service-connected, and 
that was it."         

Then, on October 19, 1989, the RO received a claim from the 
veteran (submitted by a National Service Officer on the 
veteran's behalf), wherein he sought to "reopen[] his claim 
to establish service-connection for post traumatic stress 
disorder. . . ."  After the protracted appellate history 
outlined in the Introduction, the RO eventually granted 
service connection for PTSD, evaluating it at 100 percent 
from the date of the October 1989 claim to reopen.  

b. Discussion
The Board notes that in order to adjudicate the veteran's 
claim for an effective date earlier than October 19, 1989 for 
the grant of service connection for PTSD it must determine 
whether the 1985 RO decision denying service connection for 
PTSD became "final."  Stated another way, the Board must 
assess whether the veteran received notification of the 1985 
denial (along with notification of his appellate rights).  If 
the Board determines that he did receive such notice, then 
the 1985 decision would have become final, as the record 
reflects that he failed to file a timely appeal of that 
determination.     

As has been determined previously by the Board in November 
2000, the Board again concludes that the 1985 RO decision did 
become final, in which case the veteran's October 19, 1989 
claim constituted a claim to reopen.  The Board recognizes 
that the veteran has repeatedly affirmed in recent years that 
he never received notification of the adverse 1985 RO 
decision, and he has made extensive efforts to detail what he 
urges were mailing errors committed by the RO.  See August 
2008 Statement; June 2007 Statement; February 2005 NOD.  
While the Board acknowledges the veteran's efforts in this 
regard, at his October 1987 hearing he stated that "I got a 
letter while I was in the hospital, saying that it was 
denied, that it wasn't service-connected, and that was it," 
which directly contradicts his subsequent and more recent 
assertions that he never knew about the adverse 1985 
decision.  Hearing Transcript at 2 (emphasis added).  The 
Board simply cannot reconcile these contradictory statements 
in the veteran's favor, and the fact that he gave his 1987 
testimony against interest at the closest proximity in time 
to the denial of benefits in 1985 gives this adverse evidence 
more probative weight than the veteran's subsequent (and more 
favorable) statements.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (discussing how the Board may properly afford 
contemporaneous evidence greater probative value than 
subsequent reported history provided by a claimant).  

The Board also has considered the presumption of regularity 
in VA mailings, and determines that the presumption remains 
intact and has not been rebutted.  The Board finds it 
significant that although the RO apparently did list the old 
Croton-On-Hudson address formerly used by the veteran on its 
June 1985 and July 1985 notification letters, which could 
represent "clear evidence" of irregular mailing practices, 
neither of these letters was returned as undeliverable, as 
had happened previously in February 1985.  Such lack of 
evidence of non-delivery, together with the veteran's own 
statement in 1987 that he had received notice of the denial 
of benefits, leads the Board to conclude that a proper 
mailing or forwarding occurred.   Accordingly, the 
presumption of regularity remains intact, and the Board finds 
that the 1985 decision denying service connection for PTSD 
and a nervous condition became final.  38 U.S.C.A. § 7105(c).    

Thus, pursuant to the applicable statute and regulation, the 
earliest possible date that the veteran could have been 
granted service connection for PTSD fell on the date that the 
RO received his claim to reopen, that is, on October 19, 
1989.  The record contains no other statements or 
correspondences that the Board could reasonably construe as a 
claim for service connection for PTSD prior to October 19, 
1989 and after the 1985 denial of this benefit.  As such, the 
evidence preponderates against the claim for an effective 
date earlier than October 19, 1989 for the grant of service 
connection for PTSD, and therefore the claim is denied. 


IV. Conclusion 
For the reasons stated above, the Board finds that an earlier 
effective date prior to October 19, 1989 for the grant of 
service connection for PTSD is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert, 
1 Vet. App. at 56.  


ORDER


An effective date earlier than October 19, 1998 for the grant 
of service connection for PTSD is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


